Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species A (figure 10), including claims 1-10, in the reply filed on 10/12/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami (US 2013/0135569) in view of Jin et al. (US 2018/0113335).
Regarding claim 1, Nagami (figures 1-2) discloses a liquid crystal display device comprising: 
a TFT substrate (100), in which pixel electrodes are formed, 
a counter electrode (204), in which a black matrix (202) is formed, 
a sealing material (20) adhered to the TFT substrate and the counter substrate, and 
a liquid crystal (300) sealed inside the sealing material, 
wherein a spacer (205) is formed on one of the TFT substrate or the counter substrate, 
an alignment pole (111) is formed around the spacer and in contact with the spacer, and 
a space between the TFT substrate and the counter substrate is maintained by the spacer.
Nagami discloses the limitations as shown in the rejection of claim 1 above.  However, Nagami is silent regarding the material of the alignment layer.  Jin et al. (figures 1-3) teaches a polymer pole is formed around the spacer and in contact with the spacer (see at least paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Jin et al. in order to simplify the manufacturing costs.
Regarding claim 2, Nagami (figures 1-2) discloses wherein the polymer pole contacts both the TFT substrate and the counter substrate.
Regarding claim 3, Nagami
Regarding claim 4, Nagami (figures 1-2) discloses wherein, the polymer pole contacts the TFT substrate, the counter substrate and the spacer.
Regarding claim 5, Nagami (figures 1-2) discloses wherein an alignment film is formed on the TFT substrate and the counter substrate at sides of the liquid crystal.
Regarding claim 6, Jin et al. (figures 1-3) teaches wherein the spacer is formed on the counter substrate, the black matrix (180) is eliminated (opening 182) from a first place where the spacer is formed in a plan view, and a metal light shield (Nagami (figures 1-2) discloses gate electrode being formed of metal layer; in at least paragraph 0084) is formed at a second place on the TFT substrate, the second place overlaps the first place in a plan view.
Regarding claim 7, Jin et al. (figures 1-3) teaches wherein the metal light shield is formed in stacked manner on a common electrode.
Regarding claim 10, Nagami (figures 1-2) discloses wherein the spacer is divided into four in a plan view, a gap is formed between each of the divided spacers (different spacers in different pixels).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagami in view of Jin et al.; further in view of Yanagawa et al. (US 2009/0051864).
Regarding claim 8, Nagami as modified by Jin et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Nagami as modified by Jin et al. is silent regarding the shape of the spacer.  Yanagawa et al. (figure 10) teaches wherein the spacer (10) formed on one of the TFT substrate and the counter substrate is rectangular, a long side of the spacer is along an extending direction of a scan signal line or along an extending direction of a video signal line formed on the TFT substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer as taught by Yanagawa et al. in order to improve reliability of the spacer.
Regarding claim 9, Yanagawa et al. (figure 16) teaches wherein the spacer formed on one of the TFT substrate and the counter substrate is a combination of two rectangular, and one long side of the spacer is along an extending direction of a scan signal line, another long side of the spacer is along an extending direction of a video signal line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871